DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6, 15, and 16 are amended. Claims 2-3, and 7-13 are canceled. Thus, claims 1, 4-6 and 14-16 are pending in the application.

Response to Arguments
The objections to the claims and drawings are withdrawn in view of the amendments presented in the response filed 04/11/2022.
The prior rejections under 35 U.S.C. 112(b) are withdrawn in view of the amendments and cancellation of various claims.
In view of the incorporation of the limitations of claim 2 into independent claim 1, the prior rejections under 35 U.S.C. 102 over Batson (WO2018231605A1) have been withdrawn.
Claim 1 has been amended to incorporate all of the limitations of prior claim 7. Applicant argues that the amended claim is patentable over Batson in view of Ogawa. These arguments are found unpersuasive for at least the reasons given below.
Applicant argues that the claimed invention was developed to prevent the solid battery laminate from damage. Further, Applicant argues that the support accommodating the battery laminate exerts the unexpected result of “not being inhibited by the film extension parts becoming protrusions,” improving the volumetric energy density, and suppressing damage to the solid battery laminate. 
The claims of unexpected results of “not being inhibited by the film extension parts becoming protrusions,” and suppressing damage to the solid battery laminate are not found persuasive because Batson specifically teaches that the alleged support (structural frame 501) provides structural reinforcement ([0050]) and the person having ordinary skill in the art would expect the alleged support to also have these properties.
Regarding the claim of improving the volumetric energy density, the undersigned is of the opinion that such a claim is not supported by factual evidence and cannot be considered persuasive. “The arguments of counsel cannot take the place of evidence in the record.” In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997), see MPEP 2145. 
Moreover, unexpected results must be commensurate with the scope of the claims, see MPEP 716.02(d). The support of independent claim 1 only requires, “wherein the battery further includes a support which accommodates the battery laminate, and wherein a film extension part of the external body formed on both sides of the turnback section by the bonded section being formed is folded to a side of the support.” It’s unclear how such structure would be commensurate with an alleged unexpected result of improved energy density. 
Applicant also argues that Batson has the premise of being a liquid battery cell and the laminate pouch of Batson reduces moisture ingress, whereas Applicant’s claimed invention suppresses permeation of air to the solid electrolyte. Air permeability is not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), see MPEP 2145 §VI. Moreover, air ingress and moisture ingress are known to have deleterious effects in both non-aqueous electrolyte batteries and all-solid batteries. Nevertheless, since Applicant has not claimed this property, any arguments that the prior art does not teach it cannot be considered persuasive.
For the sake of argument, even assuming that Applicant claimed this limitation, Applicant’s arguments are unsupported by factual evidence. Batson does not teach permeability to air; Batson teaches the laminate pouch is made of multiple layers of laminate with at least one metallic layer ([0060], see also FIG. 19). Applicant has not explained how this structure would not prevent permeability of air.

Claim Interpretation
Claim 1 recites, “wherein the battery includes a battery laminate in which at least a positive electrode layer, electrolyte layer and negative electrode layer are laminated in this order” (emphasis added). The claim limitation is interpreted as meaning positive electrode layers are alternately stacked with negative electrode layers with an electrolyte layer located therebetween. In the broadest reasonable interpretation, such a structure would result regardless of the order of lamination of the positive electrode layer and the negative electrode layer (provided the electrolyte layer is located therebetween).
Claims 6, 15 and 16 recite, “…wherein the bonded section is formed by welding.” The claims of the instant application are product claims and the claim term, “formed by welding” is that of a process. Thus, claims 6, 10, 13, 15 and 16 are interpreted as product-by-process claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4 and 15 require the external body accommodates the battery laminate within one film of cylindrical shape. The instant application only describes such an embodiment for FIGS. 7-9. In contrast, claim 1, from which claims 4 and 15 depend, requires a film extension part. Such a film extension part is only introduced in the specification in relation to the embodiment of FIG. 1. Such a combination of features constitutes new matter because the combination was not reasonably conveyed in the as-filed specification to one skilled in the relevant art. Thus, the claimed subject matter of claims 4 and 15 contains subject matter that Applicant did not have possession of at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, and 14-16  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “…wherein the turnback section is formed by one film being folded back…” There is insufficient antecedent basis for the term, “turnback section.” The claim is interpreted as reciting, “…wherein a turnback section is formed by one film being folded back…”
 	The claim also recites, “the bonded section in which the ends of the film opposing each other are bonded…” There is insufficient antecedent basis for the terms, “bonded section” and “ends of the film opposing each other.” The claim is interpreted as reciting, “a [[the]] bonded section in which [[the]] ends of the film opposing each other are bonded.”
It is suggested that Applicant adopt the above interpretations to overcome the rejection. Claims 4-6, and 14-16 are similarly rejected due to their dependency upon claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Batson (WO2018231605A1) in view of Ogawa (WO2018193630A1). It is noted that the 102(a)(2) prior art date that Batson is relied upon is the U.S. provisional priority date of June 15, 2017 (U.S. Provisional App. No.: 62/520,478). It is also noted that US20210135275A1 is referred to below as an English translation of Ogawa.
Regarding claim 1, Batson teaches a battery cell (battery cell system 550, FIGs. 13a-14, [0051]) comprising a battery (electrode stack 500, FIG. 5; [0044]) and an external body (laminate pouch 1200, FIGS. 13a-14; [0065]) which accommodates the battery, 
wherein the battery includes a positive electrode, an electrolyte and a negative electrode (“[t]he electrode stack 1800 may be arranged according to the following the pattern: separator material 1802/first electrode 1804/separator material 1802/second electrode 1806/separator material 1802/third electrode 1808/separator material 1802/fourth electrode 1810 and so one and so forth.” ([0051]); “[t]he center area may be left unsealed at this step to allow electrolyte filling during future assembly steps, in some examples.” (emphasis added, [0068])), and 
wherein the external body includes a turnback section (see [0068] and explanation given below; the pouch is folded from a continuous roll in a tubular form which is held to meet the limitation) which is formed by one film (“[o]ne example of an assembly sequence for a laminate pouch may be as follows: the laminate pouch material may be taken from a continuous roll and first rolled into tubular form” ([0067])) being folded back so as to accommodate the battery, and 
a turnback section is formed by one film being folded back so as to accommodate the battery laminate (The term, “turnback” is not a common term used in the art. Based on the specification, the term, “turnback” appears to be fold(s) in the external body; the purpose of the fold(s) is to provide a shape for the battery or battery laminate since the film is made from one film. In the case of Batson, it appears that the limitation is met because the laminate pouch is made from one film (i.e., a continuous roll in a tubular form, see [0065]-[0067]) and is folded to accommodate the size and shape of the battery held therein (see [0065] and FIG. 14)), and
a bonded section in which ends of the film opposing each other are bonded (“[t]he top open end may be compressed and the pouch may be heat sealed both to the electrode tab supports 706 and 708 and to the opposing face of the pouch, creating a seal at the top tab end of the cell.” ([0069]); see also what appears to be a heat seam, as it is analogous to heat seam 1202, [0065], FIG. 12);
wherein the battery further includes a support (structural frame 501, FIG. 5; [0044]) which accommodates the battery (“[t]he electrodes may be held in place by a structural frame 501.” ([0045])), and
wherein a film extension part of the external body is formed on both sides of the turnback section (triangular folds of untrimmed end 1306 and on other end, not labeled; see FIG. 14 and [0068]-[0069]: triangular folds are formed on both sides of the laminate pouch) by the bonded section being formed is folded to a side of the support (“[t]he pouch folding may include, in one example, displacing a triangular shaped area on each of the two narrow sides of the pouch while compressing the long faces of the pouch perpendicular direction with respect to the pouch's narrow side walls. Additionally, the pouch 1200 may be selectively heat sealed along a narrow width adjacent to the sidewall edges of the pouch package.” ([0068])).
Batson does not teach:
	a solid battery cell,
wherein the battery is a battery laminate in which at least a positive electrode layer, electrolyte layer and negative electrode layer are laminated in this order, and 
wherein the external body includes: the turnback section formed by the one film being folded back so as to accommodate the battery laminate, and the bonded section in which ends of the film opposing each other are bonded (emphasis added).
Other than the emphasized portions above, Batson teaches the remaining claim limitations. Thus, Batson does not teach a solid battery cell, a battery laminate and an electrolyte layer. Thus, Batson’s alleged battery cell differs from the battery cell of claim 1 by the substitution of the type of battery used, i.e., Batson discloses an electrolyte battery and claim 1 requires a solid state battery.
Ogawa teaches that a solid state battery differs from a non-aqueous electrolyte battery in that the solid electrolyte replaces the liquid electrolyte (i.e., “organic electrolyte”) in the battery ([0002]-[0003]). Accordingly, Ogawa teaches that the function of a liquid electrolyte battery is the same as that of a solid state battery, i.e., to provide electrical energy. 
Furthermore, although the limitation, “…laminated in this order” is not interpreted as having any structural limitation on the claim, Ogawa teaches this order of lamination ([0127]). Lastly, Ogawa teaches that the battery (electrode group 2) is placed in a bag-like battery outer packaging 3 that is similar to the alleged external body of Batson ([0050]).
In view of the above, a person having ordinary skill in the art could have simply substituted the non-aqueous electrolyte battery of Batson with the solid state battery of Ogawa and the results of the substitution would have predictably resulted in a solid state secondary battery protected by an external body. See MPEP 2143 §I.B. 
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the battery cell of Batson with that of Ogawa to have arrived at the claimed battery cell wherein the battery cell is a solid battery cell, the battery is a battery laminate in which at least a positive electrode layer, electrolyte layer and negative electrode layer are laminated in this order, and wherein the external body includes: the turnback section formed by the one film being folded back so as to accommodate the battery laminate, and the bonded section in which ends of the film opposing each other are bonded.
Regarding claim 4, Batson in view of Ogawa teaches the battery cell according to claim 1 and wherein the external body accommodates the battery within one film of cylindrical shape (“[o]ne example of an assembly sequence for a laminate pouch may be as follows: the laminate pouch material may be taken from a continuous roll and first rolled into tubular form” (emphasis added, [0067])).
Regarding claim 5, Batson in view of Ogawa teaches the battery cell according to claim 1 and:
wherein the battery further includes a current collector tab (extension tabs 702/704, FIG. 9; [0053]) connected to the battery, and 
wherein an end of the current collector tab on an opposite side to a side of the battery is exposed from the external body (see FIGs. 8 and 9: roughly half of the extension tabs 702/704 is exposed from the external body).
Regarding claim 6, Batson in view of Ogawa teaches the battery cell according to claim 1 and wherein the bonded section is formed by welding (“[t]he top open end may be compressed and the pouch may be heat sealed both to the electrode tab supports 706 and 708 and to the opposing face of the pouch, creating a seal at the top tab end of the cell.” (emphasis added, [0069])).
	The specification of the instant application states that, “…each bonded section may be a dry laminate method using adhesive, or may be formed by welding with heat, ultrasound or the like.” It is believed that the “heat sealing” of Batson is equivalent to being, “formed by welding with heat” as described in the specification. Thus, Batson is held to meet the claim limitation.
Regarding claim 14, Batson teaches the battery cell according to claim 4 as described above and wherein the battery further includes a current collector tab (extension tabs 702/704, FIG. 9; [0053]) connected to the battery, and wherein an end of the current collector tab on an opposite side to a side of the battery is exposed from the external body (see FIGs. 8 and 9: roughly half of the extension tabs 702/704 is exposed from the external body).
Regarding claims 15 and 16, Batson teaches the battery cell according to claims 4 and 5 as described above and wherein the bonded section is formed by welding (“[t]he top open end may be compressed and the pouch may be heat sealed both to the electrode tab supports 706 and 708 and to the opposing face of the pouch, creating a seal at the top tab end of the cell.” (emphasis added, [0069])).
	The specification of the instant application states that, “…each bonded section may be a dry laminate method using adhesive, or may be formed by welding with heat, ultrasound or the like” (see [0072] of the PG-Pub). It is believed that the “heat sealing” of Batson is equivalent to being, “formed by welding with heat” as described in the specification. Thus, Batson is held to meet the claim limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20150340663A1: the disclosure of this prior art describes a similar external body having a film extension (see FIG. 6c, reference numeral 84c);
JP2003036820A: the disclosure of this prior art describes a similar sealed battery, see e.g., FIGS. 3 and 4.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721                                                                                                    /WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721